DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 21-40 are pending.
Claims 1-20 are canceled.
Claims 21, 25-28, 31-33 and 38-40 are amended. 
Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The subject matter eligibility analysis below begins with step 1 which checks that the claims fall within one of the four statutory categories of invention enumerated in 35 U.S.C. 101 deemed by Congress to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter.  The analysis proceeds to step 2 which implements the Supreme Court’s Alice/Mayo test as specified in MPEP § 2106, subsection III, as Step 2A (under a two pronged inquiry) and Step 2B as per USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54 (Jan. 7, 2019) (hereinafter "2019 Guidance") as updated October 2019 (hereinafter ‘October 2019 Update’). 
Step 1

Step 2-Alice/Mayo Test Overview
 Section 101, however, "contains an important implicit exception: Laws of nature, natural phenomena, and abstract ideas are not patentable." Alice Corp. Pty. Ltd. v. CLS Bank int'l, 573 U.S. 208,216 (2014) (quoting Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589 (2013)).   Alice applies a two-step framework "for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." Alice, 573 U.S. at 217.  Under the Alice/Mayo test the first step (PTO Step 2A) is to determine if "the claims at issue are directed to a patent-ineligible concept." Id. at 218.  Step 1 of the Alice/Mayo test (PTO Step 2A) is applied by conducting a two prong inquiry to determine the claim’s character as a whole.  If the two pronged test shows the character of a claim as a whole is directed to a patent-ineligible concept, e.g., an abstract idea, then the second step (PTO Step 2B) of the framework is applied to determine if "the elements of the claim ... contain[] an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application." Id. at 221 (internal quotation marks omitted) (citing Mayo, 566 U.S. at 72-73, 79). 
Step 2A 
Step 2A of the eligibility analysis is specified in MPEP § 2106, subsection III which implements the first step in the Alice/Mayo framework. This step analyzes the 'focus of the claimed advance over the prior art' to determine if the claim's 'character as a whole' is directed to excluded subject matter." Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). In other words, the first step of the Alice framework "asks whether the focus of the claims is on the specific asserted improvement in [the relevant technology] or, instead, on a process that qualifies as an 'abstract idea' for which computers are invoked merely as a tool." Id. at 1335-36.  See 2019 Guidance at 54-55, MPEP § 2106, subsection III.  To determine the focus of the claims in the first step of the Alice/Mayo test, a two-pronged inquiry is conducted.  
Prong 1
In prong 1 the claims are evaluated to determine whether they set forth or describe an abstract idea. Here the Examiner identifies the specific claim elements the examiner believes set forth or describe an abstract idea with reference to at least one of the enumerated groupings of abstract ideas set forth in the 2019 PEG into which the relevant body of case law is distilled.  
An examination of the elements of claim 33 shows the claim includes steps for:
Maintain account ledgers (Claim 33, ‘maintaining, by a program manager server, a plurality of point accounts...’)
Receiving transaction requests (Claim 33, ‘receiving...a plurality of requests to transact a plurality of purchases...’)
Redirecting the requests to an intermediary (Claim 33, ‘redirecting...the purchase requests to a broker server...’)
The intermediary requesting lending services from a provider (Claim 33, ‘requesting...accounts from a [provider] in response to the redirected purchase requests...’)
The provider providing the lending services, including currency conversion (Claim 33, ‘uniquely connecting, by the [provider], the number associated with [checks or loans] in a one-to-one correspondence with only one purchase of the plurality of purchases, assigning, by the [provider] a credit value to each [check or loan] based on a conversion of the value [currency] of the corresponding one of the currency accounts; providing, by the [provider] server, the [checks or loans]  to the [intermediary] to transact the plurality of purchases with the vendor systems using the assigned credit values’) 
Thus it can be seen, but for the computer components recited to perform the activities, the claims recite a fundamental economic practice of bookkeeping and using an intermediary to facilitate commercial transactions because in their broadest reasonable interpretation they describe commercial or legal interactions and business relations as well as processing of payments for remotely purchased goods, processing a credit application between a customer and a dealer (intermediary) during a purchase. (See October 2019 update, page 4, B and page 5, i)  Further the Supreme Court has held the use of an intermediary to perform similar activity is an abstract idea. (Alice, Bilski)    
Prong 2
Prong 2 Identifies any additional elements recited in the claim beyond the judicial exception(s) (abstract ideas) identified in Prong 1 to determine whether any of these additional elements transform the character of the claim to a practical application of the abstract idea, or whether the focus of the claim as a whole is on an improvement in an abstract idea, per se. (“Rather, the "directed to" inquiry applies a stage one filter to claims, considered in light of the specification, based on whether "their character as a whole is directed to excluded subject matter." Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015). Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).) See also 2019 Guidance at 54-55. “[T]he ‘focus of the claimed advance over the prior art’ to determine if the claim’s ‘character as a whole’ is directed to excluded subject matter.”  Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016).) See Elec. Power Grp., 830 F.3d at 1354, 1355 (claims lacking “any requirements for how the desired result is achieved”) (emphasis in original); SAP Am., Inc., 890 F.3d at 1022 (“the focus of the claims [wa]s not any improved computer or network”).  
The only elements in the claims beyond the judicial exception are: servers communicatively coupled via a communication network, and a memory device containing instructions.  These are concrete and tangible elements.  However, the fact the claims add these concrete and tangible elements doesn’t mean the claims aren’t directed to an abstract idea.  As the Federal Circuit explained in TLI Communications, LLC: “However, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. Citing Alice, 134 S. Ct. at 2360 (claims that recite general-purpose computer components are nevertheless “directed to” an abstract idea); Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless abstract.)
Considered as an ordered combination, these unmodified, off the shelf components in the claims add nothing beyond an instruction to implement the abstract idea using unmodified computer components.  For example, the claims do not purport to improve the functioning of the computers or other devices. Nor do they effect an improvement in any other technology or technical field. Instead, the claims amount to nothing significantly more than an instruction to apply the abstract idea using the unmodified, off the shelf components performing functions that can be performed by existing computers long in use, i.e., receiving data, generating data, performing calculations, manipulating data, organizing data and receiving additional data. That does not show integration of the abstract idea into a practical application, i.e., that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26. 
These facts support a conclusion the focus of the claims and specification are not on improvements (modifications) to the computer, network interface, memory, user input device, API or any other technology. Rather, the claims merely provide an instruction to a person of ordinary skill (a practitioner) to implement the abstract idea set forth in the claims using the unimproved (generic) computer components recited in the claims.  In other words the claims are focused on an abstract idea that merely relies on the use of unimproved (generic) computer components as tools to implement that abstract idea.  See Electric Power: “The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non- generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices” citing Bascom 2016 WL 3514158, at *6–7.
In summary, in step 2A under prong 1 the examiner identified the elements the examiner believes set forth an abstract idea with reference to at least one of the groupings of abstract idea.  Under prong 2 the examiner identified additional elements, e.g., elements that set forth concrete and tangible components.  The examiner explained how the specification shows the claims as a whole are focused on an abstract idea elements (prong 1), and not on any improvements to the functioning of the tangible and concrete elements, e.g., computers, or other technology components (prong 2).  Because the focus of the claims is on the abstract idea itself, the claims are considered directed to an abstract idea under step one of the Alice framework.  The analysis moves to step two. 
Step 2B
Because the claim has been determined to be ‘directed to’ an abstract idea in step one of the Alice/Mayo framework, the analysis moves on to the second step in the Alice/May framework as specified in MPEP § 2106, subsection III, Step 2B of the Office’s eligibility analysis.  The second step will “look with more specificity at what the claim elements add, in order to determine ‘whether they identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) at 1258 (quoting Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016)).  This has been described "as a search for an ' "inventive concept" ' -i.e., an element or combination of elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself."' Alice, 573 U.S. at 217-18 (brackets in original) (quoting Mayo, 566 U.S. at 72-73).  
 As identified above in Prong 2, the only additional elements in Applicant’s claims are: servers coupled via a communication network and a memory device containing instructions. The claims do not require any non-generic servers, network or memory device. The claims merely rely on these components as tools to perform the abstract idea. These elements are insufficient to transform the claims into patent-eligible applications of the abstract ideas.   See Electric Power: “The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non- generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices” citing Bascom 2016 WL 3514158, at *6–7.
Regarding the network interface, the Federal Circuit explained in buySAFE, 765 F.3d at 1355: “That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.” See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("[T]he interactive interface limitation is a generic computer element."); buySAFE, 765 F.3d at 1355 (sending information over network is "not even arguably inventive"); Accenture Global Servs. GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) (database components did not make claims patent-eligible). "[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. The bare fact that a computer exists in the physical rather than purely conceptual realm is beside the point." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014).  Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) holding that generic computer components such as an “interface,” “network,” and “database” fail to satisfy the “inventive concept requirement.” 
Relying on a computer to perform routine tasks is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”).
Ordered Combination
Adding elements setting forth or describing additional abstract ideas in any combination does not amount to anything more than an abstract idea.  As the Federal Circuit recently explained in Solutran v. Elavon, Inc., No. 19-01345 (Fed. Cir.):  “[We] have previously explained that merely reciting an abstract idea by itself in a claim—even if the idea is novel and non-obvious—is not enough to save it from ineligibility. Referring to Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016): “[A] claim for a new abstract idea is still an abstract idea.”
Considered as an ordered combination, the unmodified, off the shelf components add nothing that is not already present when the limitations are considered separately.
Conclusion
The Action identifies the specific claim elements the examiner believes set forth or describe an abstract idea with reference to at least one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG to perform prong 1 of the analysis under step 2A.  In prong 2 additional elements including the concrete and tangible computer elements were carefully considered individually and in the combinations recited in the claims as a whole, to determine whether the focus of the claims as a whole is to an abstract idea or to an improvement in the computer components or another technology.  An explanation was provided as to why the claims are considered to be focused on an abstract idea.  In step 2B any additional elements were considered and an explanation provided to support the examiner’s conclusion the claims do not provide additional elements that add anything that amounts to significantly more than the abstract idea.  The facts and detailed analysis provided above show, more likely than not, a court would find the claims are not patent-eligible.
Thus a prima facie case has been made for rejection of claims 21-40 under 35 USC 101 as directed to a judicial exception.  
Claim Objections
Claims 21, 26 and 33 are objected to because of the following informalities:  
Regarding claims 21 and 33, antecedent basis is lacking for ‘the purchase requests’ in the phrase ‘redirect the purchase requests to the broker server’.
Regarding claim 25 antecedent basis is lacking for ‘the received amount’ in the phrase ‘‘deposit the received amount into the activated virtual credit card account.’
Appropriate correction is required.
Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Bushold, Brown and Yumoto

Claims 21-27 and 33-40 are rejected under 35 USC 103 as unpatentable over US20040230481 to Bushold, et al. (Hereinafter ‘Bushold’) in view of US 20060249574 to Brown et al.  (Hereinafter ‘Brown’) in further view of US20020123948 to Yumoto (Hereinafter ‘Yumoto’)
Claim 21
Bushold discloses a system, comprising: 
a program manager server (Bushold, Fig. 1 at 104, par. 0023, Fig. 2 at 210, 0033) (and a broker server (Bushold, Fig. 1, GUI at 112 and par. 0027, Fig. 2 at 204, par. 0033, Fig 3 GUI system 304, par. 0035) communicatively coupled to each other via a communication network (Bushold, par. 0024), said program manager server including a memory device containing instructions that, when executed by the program manager server, 
configure the program manager server to: 
maintain a plurality of point accounts (Bushold, Fig. 1 at 106, par. 0023, Fig. 2 at 214, par. 0033) associated with a plurality of participants, the point accounts each storing a value of points awarded to one of the participants; (Bushold, par. 0023, 0024)  
receive a plurality of requests to transact a plurality of purchases of items from one or more vendors using points the requests received from one or more participant computing devices of the participants via the communication network (Bushold, Fig. 1 transactions 108 and Loyalty Program 104, par. 0023) wherein each purchase of the plurality of purchases is for at least one item having a cash purchase price, wherein vendor systems of the vendors of the items are configured to transact the purchases using currency. (Bushold, par. 0033, 0034) 
redirect the purchase requests to [a] broker server; (Bushold par. 0025, ‘By using the graphical user interface 112 (program manager server) a participant can access (be redirected to) the airline reservation system (vendor system) via an airline reservation system API 116 (broker server),  or to Currency Vendor system 120 (broker server) via API 122, as per par. 0027, See also Fig. 2 and par. 0032, fig. 3 GUI system 304, host 306 and par. 0035)    
In the context of the claim the term ‘purchase requests’ is best understood as transaction requests’.  The term ‘purchase’ is best understood as ‘transaction’. 
the broker server to:  provide unique, virtual credit card accounts (Bushold, par. 0025, 0026, 0028 ‘shadow credit card’---virtual credit card account) for the plurality of purchases in response to the purchase requests, the virtual credit card accounts each corresponding to one of the point accounts; (Bushold, par. 0028: ‘The system 100 permits the participants 102 to transact a purchase using the awarded points with vendor systems 114, 120 which transacts purchases in currency” and par. 0033, 0034) 
the broker server to provide, in response to the credit card account purchase requests (transaction requests), the virtual credit card accounts (Bushold, par. 0025 ‘shadow credit card’) each virtual credit card account having a number associated therewith (Bushold, par. 0025 credit or debit cards)  uniquely connect the number associated with each virtual credit card account in a one-to-one correspondence with a purchase of a plurality of purchases (Bushold, par. 0033, 0034); assign a credit value to each virtual credit card account based on a conversion of the value of the awarded points of the corresponding one of the point accounts; (Bushold, par. 0033, 0034) and provide the virtual credit card accounts by the broker server to transact the plurality of purchases with the vendor systems using the assigned credit values (Bushold, par. 0033, 0034)   
wherein: one purchase (transaction) is trackable by the virtual credit card account number associated therewith (Bushold, par. 0033, 0044), the one purchase (transaction) is identifiable by the virtual credit card account number associated therewith (Bushold, par. 0033, 0044), and the one purchase (transaction) is associated with the virtual credit card account number. (Bushold, par. 0033, 0044)
Bushold lacks explicit disclosure:
A virtual payment provider server (second server);
the broker server to request the shadow credit cards (virtual credit card accounts) from the virtual payment provider server and the payment provider server creates the virtual shadow credit card accounts in response to the request from the broker server and provides the shadow credit card accounts to the broker server.
 the shadow credit card accounts are unique, one time use shadow credit card accounts.       
However, Brown discloses
A system (virtual payment provider/second server) includes a virtual number generator that generates virtual credit card numbers in response to a user’s (broker server) request made via the user’s computer when a cardholder shops online.  The virtual credit card numbers are used as substitutes (shadows) for the cardholders’ actual credit card numbers.  The virtual credit card numbers are single-use and are used for one transaction (purchase) and only one transaction (purchase)(Brown, par. 0018)
It would have been obvious to a person of ordinary skill to combine the teaching of Bushold with the disclosure of Brown regarding virtual number generators (Brown, par. 0018) to arrive at Applicant’s claimed invention in order to allow cardholders to shop online without having to transmit their actual card details over the internet (Brown, par. 0018)
Bushold in view of Brown lack explicit disclosure ‘wherein the first, the second server, and the third server are communicatively coupled to each other via a communication network’
However, Yumoto discloses the first the second and the third server are communicatively coupled to each other via a communication network.  (Yumoto, Fig. 1 and par. 0035, 0046, 0047)
It would have been obvious to a person of ordinary skill to combine the system disclosed by Bushold in view of Brown with the disclosure of Yumoto regarding networks and gateways (Yumoto, Fig. 1 and par. 0035, 0046, 0047) to arrive at Applicant’s claimed invention in order to connect the system to which a host server belongs with a network to which the system belongs. (Yumoto, Fig. 1 and par. 0035, 0046, 0047)  
Claim 22
Bushold and Brown in view of Yumoto discloses the system of claim 21.
wherein each virtual credit card account is active only for the only one purchase associated therewith. (Brown, par. 0018)
Claim 23
Bushold and Brown in view of Yumoto discloses the system of claim 21. 
wherein each virtual credit card account has available credit equal to the cash purchase price of the only one purchase associated therewith. (Bushold, par. 0034)
Claim 24
Bushold and Brown in view of Yumoto discloses the system of claim 21. 
wherein the program manager server is further configured to provide a user interface to the one or more participant computing devices via the communication network for generating the plurality of requests. (Bushold, par. 0033, 0034)
Claim 25
Bushold and Brown in view of Yumoto discloses the system of claim 21. 
wherein the program manager server is further configured to:
transmit the cash purchase price for each purchase to the first server in response to said requesting;  (Bushold, par. 0033, 0034)
deduct from the point account of the participant associated with each purchase awarded points corresponding to the points amount of each purchase. (Bushold, par. 0033, 0034)  
Claim 26
Bushold and Brown in view of Yumoto discloses the system of claim 25, wherein the virtual payment provider server is further configured to:
receive a cancellation request of a purchase of the plurality of purchases; provide the cancellation request to the virtual payment provider server; (Bushold, par. 0005)
The language describing the informational content of the request (which a person of ordinary skill understands is the informational content of a transport layer message) has been fully considered but is not considered to limit the claim scope on the facts below as per MPEP 2111.05)
A person of ordinary skill understands the system configured to perform the activity of ‘receive a message’ would not necessarily perform that activity in any different manner based on the informational content (i.e., payload) of the message being received.   
The claim suggests or implies activity (cancellation) but the claim doesn’t require any of the positively recited components to perform that activity. ('Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure'. MPEP 2111.04 I.)
No functional relationship exists between the message, or the informational content and any substrate of the system.
On those facts the language describing the informational content of the message doesn’t limit the scope of the claim.  (MPEP 2111.05)
wherein the virtual payment provider server is further configured to:
activate, in response to said receiving [a] cancellation request, the virtual credit card account associated with the cancelled purchase; (Bushold, par. 0029, when participant has insufficient points to cover a transaction the system allows the user to pay for a portion using the points, and the rest in cash (cancelling a portion of the point or credit transaction), the system won’t activate the shadow card if there aren’t enough points to cover the purchase as per par. 0025) 
As noted above, a person of ordinary skill would understand the ‘activate’ activity would be performed in the exact same manner in response to receiving a message conveying a cancellation request as it would in response to receiving a message conveying an ‘activate’ request.  
('As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope'. MPEP 2143.03)
receive an amount from the vendor system of the vendor of the cancelled purchase equal to the cash purchase price of the cancelled purchase; (Bushold, par. 0034 The vendor system responds the same way it responds to any other purchase request)
The precise ‘amount’ received from the vendor system does not impose any limitation on the manner in which ‘receive’ or any other positively recited step is performed. ('As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope'. MPEP 2143.03)
The claim could not be allowed over the prior art disclosing ‘receiving an amount from the vendor system’  based solely on the fact the prior art fails to disclose receiving this particular ‘amount’ from the vendor system.
deposit the received amount into the activated virtual credit card account (Bushold, par. 0033, 0034)
Claim 27
Bushold and Brown in view of Yumoto discloses the system of claim 26.
 wherein the program manager server is further configured to:
receive the deposited amount from the virtual payment provider server; (Bushold, par. 0033, 0034)
provide the deposited amount to the program manager server, (Bushold, par. 0033, 0034)
wherein the program manager server is further configured to:
credit, in response to receiving the deposited amount, to the point account of the participant associated with the cancelled purchase points corresponding to the points amount of the cancelled purchase. (Bushold, par. 0034, 0035)
Claim 33
Bushold discloses a computer-implemented method, comprising: 
maintaining, by a program manager server, a plurality of point accounts associated with a plurality of participants, the point accounts each storing a value of points awarded to one of the participants; (Bushold, par. 0005)
receiving, by the program manager server, a plurality of requests to transact a plurality of purchases of items from one or more vendors using points, the requests received from one or more participant computing devices via a communication network communicatively coupling the program manager server and the participant computing devices (Bushold, Fig. 1 at 100, Fig. 2 at 204, par. 0031, 0033)
wherein each purchase of the plurality of purchases is for at least one item having a cash purchase price, wherein vendor systems of the vendors of the items are configured to transact the purchases using currency, 
 redirecting, by the program manager server, the purchase requests to a broker server, the broker server communicatively coupled to the program manager server via the communication network; (Bushold, par. 0033)
assigning virtual credit card accounts [for] the plurality of purchases
the virtual payment provider server communicatively coupled to [a] broker server via the communication network; (Bushold, Fig. 2, par. 0027, 0031)
creating the virtual credit card accounts each corresponding to one of the point accounts (Bushold, par. 0033)
the virtual credit card accounts to transact the plurality of purchases with the vendor systems,(Bushold, par. 0033)
uniquely connecting, by the virtual payment provider server, the virtual credit card account in a one-to-one correspondence with only one purchase of the plurality of purchases;  (Bushold, par. 0033)
assigning, a credit value to each virtual credit card account based on a conversion of the value of the awarded points of the corresponding one of the point accounts; 
providing, the virtual credit card accounts to the broker server to transact the plurality of purchases with the vendor systems using the assigned credit values; (Bushold, par. 0033, 0034)
identifying, by the program manager server, the only one purchase by the virtual credit card account number associated therewith in response to a search of a plurality of purchases using the virtual credit card account number;  
This language makes performance of the ‘identifying’ step contingent upon a condition precedent being met.  The condition precedent is ‘search a plurality of purchases’.
The claim suggests or implies the ‘search’ but doesn’t positively recited this activity as a limitation on the method.  Therefore the language describing the suggested or implied activity doesn’t limit the claim scope. ('Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure'. MPEP 2111.04 I.)
Thus the claim scope encompasses embodiments in which the suggested or implied activity is not performed. 
In those embodiments the condition precedent is not met and the ‘identifying’ activity is not performed.  The claim terms describing the contingent step don’t limit the scope of the claim. ( 'The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.' (MPEP 2111.04 II.  Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential)
On those facts, this is not the subject matter that must be examined. (MPEP 2143.03: 'The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation.' 'It is this subject matter that must be examined'.)
tracking, by the program manager server, the only one purchase by the virtual credit card account associated therewith. (Bushold, par. 0034)
Bushold is silent as to the server providing the shadow credit card account, thus Bushold lacks explicit disclosure this function is performed by the second server (virtual account provider server), nor does Bushold explicitly disclose: the broker server requests the shadow credit card account (virtual account) from the third server (payment provider server); assign a number to the virtual credit card account, the shadow (virtual) credit card account is a ‘unique, one time use’ account; the first server receives the shadow (virtual) credit card account from the second server.
However, Brown discloses a website (second server) with an online virtual number generator that receives requests for virtual credit card accounts from a requesting computer, creates unique, one time use virtual credit card accounts in response to the request, and provides the virtual credit card accounts to the first computer, each virtual credit card account having assigned thereto a number associated therewith; uniquely connect the number associated with each virtual credit card account in a one-to-one correspondence with only one transaction request and provide the virtual credit card accounts to the requestors  (Brown, par. 0018)
It would have been obvious to a person of ordinary skill to combine the teaching of Bushold with the disclosure of Brown regarding virtual number generators (Brown, par. 0018) to arrive at Applicant’s claimed invention in order to allow cardholders to shop online without having to transmit their actual card details over the internet (Brown, par. 0018)
Claim 34  
Claim 34 defines the claimed subject matter in substantially the same terms recited in claim 22.  The interpretation of similar terms recited in claim 22 are applied to corresponding terms in claim 34.  Claim 34 is rejected on the same grounds applied to reject claim 22.
Claim 35  
Claim 35 defines the claimed subject matter in substantially the same terms recited in claim 23.  The interpretation of similar terms recited in claim 23 are applied to corresponding terms in claim 35.  Claim 35 is rejected on the same ground applied to reject claim 23.   
Claim 36
Bushold in view of Brown discloses the method of claim 35.
declining, by the virtual payment provider server, subsequent attempts to charge each virtual credit card account after the occurrence of the only one purchase associated therewith;  
 This language makes the ‘declining’ step contingent upon a condition precedent being met.  The condition precedent is ‘subsequent attempts to charge each virtual credit card account after...’
This element suggests or implies activity (subsequent attempts to charge) but doesn’t positively recited that activity as a limitation on the method.
The claim terms suggesting or implying activity don’t limit the scope of the claim. ('Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure'. MPEP 2111.04 I.)
Therefore the claim scope encompasses embodiments in which the suggested or implied activity is not performed.  In those embodiments the condition precedent isn’t met and the ‘declining’ step is not performed. ('The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.' (MPEP 2111.04 II.  Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).
declining, by the virtual payment provider server, attempts to charge each virtual credit card account for amounts greater than the available credit thereof.  (Non-limiting contingent step not necessarily performed (Scope encompasses embodiments in which suggested or implied activity (attempts to charge) is not performed. See notes above.)
Claim 37  
Claim 37 defines the claimed subject matter in substantially the same terms recited in claim 24.  The interpretation of similar terms recited in claim 24 are applied to corresponding terms in claim 37.  Claim 37 is rejected on the same grounds applied to reject claim 24.
Claim 38  
Claim 38 defines the claimed subject matter in substantially the same terms recited in claim 25.  The interpretation of similar terms recited in claim 25 are applied to corresponding terms in claim 38.  Claim 38 is rejected on the same grounds applied to reject claim 25.   

Claim 39  
Claim 39 defines the claimed subject matter in substantially the same terms recited in claim 26.  The interpretation of similar terms recited in claim 26 are applied to corresponding terms in claim 39.  Claim 39 is rejected on the same grounds applied to reject claim 26.   
Claim 40  
Claim 40 defines the claimed subject matter in substantially the same terms recited in claim 27.  The interpretation of similar terms recited in claim 27 are applied to corresponding terms in claim 40.  Claim 40 is rejected on the same grounds applied to reject claim 27.
Bushold and Brown
Claims 28-32 are rejected under 35 USC 103 as unpatentable over Bushold in view of Brown.
Claim 28
Bushold discloses a computerized system for use by a participant of a program which awards points to the participant, said system comprising: a program manager server; and a memory device containing instructions that, when executed by the program manager server, configure the program manager server to: 
maintain a point account associated with a participant, the point account storing a value of points awarded to the participant; (Bushold, par. 0005)
provide a user interface to a participant computing device communicatively coupled to a virtual payment provider server via a communication network; (Bushold, par. 0005)
receive from the participant computing device, via the user interface and the communication network, a request to transact a purchase (transaction request) using points, wherein the purchase (subject to the transaction) is for at least one item having a cash purchase price, (Bushold, par. 0005)
The phrase ‘transact a purchase’ has no plain meaning. By its plain meaning and ordinary grammar, the term ‘purchase’ is a noun, i.e., a thing.  By the ordinary rules of grammar a ‘purchase’ is not transacted. 
 A person of ordinary skill would understand the computer is receiving an electronic message or an electronic document conveying indicia signifying a request for a transaction.  For purposes of examination the term ‘request to transact a purchase’ is interpreted as ‘transaction request’.  (MPEP  )
wherein a vendor system of a vendor of the item is configured to transact the purchase using currency; (Bushold, par. 0006)
The claim doesn’t positively recite the ‘vendor system’ as a limitation on the system as claimed.     
A person of ordinary skill would understand this configuration of the ‘vendor system’ wouldn’t necessarily impose any limitation on the structure of any positively recited structure being claimed, or on the manner in which any positively recited structure being claimed performs any positively recited function. ('As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope'. MPEP 2143.03)
Therefore the claim terms describing these circumstances or conditions don’t limit the scope of the claim, whether these terms are accorded a plain meaning, or a broadest reasonable interpretation. (MPEP 2143.03)
provide in response to the  transaction request, a virtual credit card account for the purchase the virtual credit card account corresponding to the point account; the virtual credit card account having a credit value assigned thereto based on a conversion of the value of the awarded points of the corresponding point account;  (Bushold, par. 0025)
uniquely connecting the virtual credit card account in a one-to-one correspondence with the purchase (Bushold,  par. 0025)
the virtual credit card account to transact the purchase with the vendor system using the assigned credit value in response to the purchase request, (Bushold,  par. 0033)
wherein: the virtual credit card account number associated with the purchase is used to track only the purchase, the virtual credit card account number associated with the purchase is used to identify only the purchase, and the virtual credit card account number associated with the purchase is associated with only the purchase and no other purchases.
These terms describe circumstances and conditions surrounding indicia, i.e., ‘number’ (virtual credit card account number).  
A person of ordinary skill would understand these circumstances or conditions wouldn’t necessarily impose any limitation on the structure of any positively recited structure, or on the manner in which any positively recited structure performed any positively recited function. ('As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope'. MPEP 2143.03)
Therefore the claim terms describing these circumstances or conditions don’t limit the scope of the claim, whether these terms are accorded a plain meaning, or a broadest reasonable interpretation. (MPEP 2143.03)
Bushold is silent as to the server providing the shadow credit card account, thus Bushold lacks explicit disclosure this function is performed by the second server (virtual account provider server), nor does Bushold explicitly disclose: the first server requests the shadow credit card account (virtual account) from the second server; assign a number to the virtual credit card account, the shadow (virtual) credit card account is a ‘one time use’ account; the first server receives the shadow (virtual) credit card account from the second server.
However, Brown discloses a website (second server) with an online virtual number generator that receives requests for virtual credit card accounts from a computer (first server), creates unique, one time use virtual credit card accounts in response to the request, and provides the virtual credit card accounts to the first computer, each virtual credit card account having assigned thereto a number associated therewith; uniquely connect the number associated with each virtual credit card account in a one-to-one correspondence with only one transaction request and provide the virtual credit card accounts to the requestors  (Brown, par. 0018)
It would have been obvious to a person of ordinary skill to combine the teaching of Bushold with the disclosure of Brown regarding virtual number generators (Brown, par. 0018) to arrive at Applicant’s claimed invention in order to allow cardholders to shop online without having to transmit their actual card details over the internet (Brown, par. 0018)
Claim 29
Bushold in view of Brown discloses the system of claim 28
wherein the virtual credit card account is active only for the only purchase associated therewith. (Brown, par. 0018)
Claim 30
Bushold in view of Brown discloses the system of claim 28 
wherein the virtual credit card account has available credit equal to the cash purchase price of the only purchase associated therewith (Bushold, par. 0034)
Claim 31 
Bushold in view of Brown discloses the system of claim 28, wherein the program manager server is further configured to: 
maintain the points in a point account for the participant; (Bushold, par. 0005)
transmit the cash purchase price for the purchase to the virtual payment provider server in response to said requesting; (Bushold par. 0033)
deduct from the point account of the participant associated with the purchase awarded points corresponding to the points amount of the purchase, (Bushold, par. 0033, 0034)
Claim 32
Claim 32 defines the claimed subject matter in substantially the same terms recited in claim 25.  Claim 32 is rejected as unpatentable over Bushold in view of Brown on the same grounds applied to reject claim 25 as unpatentable over Bushold in view of Brown.
Response to Arguments
Regarding 35 USC 101
Applicant argues:  “[The] the claimed subject matter does not fall within this [mental process] grouping. As the guidance explains, mental processes can practically be performed in the mind, which is not the case with the present claims. “In support Applicant notes: “[The] claimed networked computers of claim 21 perform a specific, detailed ordered combination of steps to enable transactions with a cash vendor using points instead of currency.” And, “The invention also addresses the need to provide easy reconciliation by utilizing individual virtual credit card account numbers for each transaction, such that each vCC is uniquely associated with one redemption transaction”
The Examiner responds: This argument has been fully considered but is moot in view of Applicant’s amendments which describe subject matter corresponding to the category of ‘organizing human activity’ including ‘fundamental economic practice’ as described in detail above.
Applicant further argues: “Applicant's claims include meaningful limitations that are much more than mere drafting efforts to monopolize the basic functions of mental processes and generic computer components. Claim 21, for instance, recites executing operations to create virtual credit card accounts, assign credit values based on a conversion of awarded point values, and uniquely connect each of them in a one-to-one correspondence with only one purchase for a one-time, single-use, identifiable, and trackable purchase from a cash vendor using points instead of currency. 13 of 18MRZ 9849.USC2An exemplary advantage of the claimed system is the elimination of a single, hidden, large-balance credit account in the redemption of points while providing for the easy reconciliation of amounts due to and from each party and/or entity to the points redemption transaction. Thus, the independent claims each cover a practical application resulting in brokering between points-based and currency-based transactions and would in in no way preempt the basic functions of mental processes and generic computer components.”
The Examiner responds: This argument is not persuasive because ‘brokering’ (acting as an intermediary) is an abstract concept.  The fact an abstract concept may have a practical application isn’t relevant in this analysis. 
Applicant states: And, “Paragraphs [0004] and [0005] of the present application identifies a technical problem: Automated systems for the redemption of rewards points use "a single, hidden, large-balance credit card account held by the program manager to pay the vendor for the selected item or service, where the program manager thereafter reconciles the transaction and bills the appropriate parties.... However, since a single credit account is used, it is difficult to uniquely track a purchase or refund, e.g. two separate $500 redemption transactions for airline tickets by different participants occurring at the same time may be difficult to distinguish and/or independently track."  According to Applicant: “The inability to independently track electronic transactions is a technical problem.”
The Examiner responds: This argument is not persuasive because the inability to independently track transactions was solved long ago providing account ledgers and checkbooks, and using a pen to record and independently track the transactions.  This kind of activity can be performed by computers long in use without any modification. Using a computer to record and track data is a kind of activity computers were designed to perform. This is not a technical challenge.   
Applicant argues: “Applicant submits that at least the description of the system of networked computers for brokering cash transactions using points instead of currency in the present application "explains the details of an unconventional technical solution expressed in the claim" such that the present application also satisfies the second prong of the "sufficient details" test.” And, “Applicant submits that the present application "explains the details of an unconventional technical solution" such that the present application satisfies the second prong of the "sufficient details" test set forth in MPEP Section 2106.05(a).”
The Examiner responds: This argument is not persuasive.  Systems of networked computers are not even arguably unconventional.  Applicant’s specification provides nothing a person of ordinary skill would recognize as ‘technical detail’. 
Applicant further argues: “Having shown that the present application "provide[s] sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement," the claims are now "evaluated to ensure the claim itself reflects the improvement in technology" in accordance with MPEP §2106.05(a). In this regard, claim 21 specifies executing operations to create virtual credit card accounts, assign credit values based on a conversion of awarded point values, and uniquely connect each of them in a one-to-one correspondence with only one purchase for a one-time, single-use, identifiable, and trackable purchase from a cash vendor using points instead of currency. The above-recited claim elements are integral to solving the technical problem by enabling the system of claim 21 to broker cash transactions using points instead of currency. Independent claims 28 and 33 recite similar subject matter such that the pending claims "reflect[] the improvement in technology" described in the application thus satisfying MPEP §2106.05(a).”
The Examiner responds: Applicant’s specification and claims are devoid of any modification (improvement) to be made to any computer hardware, software or any other component.  On that fact alone a person of ordinary skill would not recognize any improvement (modification) to any computer or other technology. The claims and specification specify nothing more than the desired or intended results of the ‘operations’.  The specification and claims are devoid of any ‘operations’ that produce the results.  That which produces the results is the improvement.  The results in the abstract of anything that produces the results, are an abstract idea. (Interval Licensing)   
Regarding 35 USC 102
Applicant argues patentability of the amended claims over the cited reference.  This argument has been fully considered but is moot because Applicant’s amendments necessitated the new grounds for rejection.  The prima facie case for rejection of the amended claims is presented above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Johnson whose telephone number is 571-270-7292.  The examiner can normally be reached on Fri-Tue 7:30am to 8:00pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697